IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
EDWIN C. ANDREWS,

Plaintiff,

V. : Civ. No. 18-1704-CFC
DR. MARC RICHMAN, et al. ;

Defendants.

 

 

Edwin C. Andrews, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se
Plaintiff.

EMORANDUM OPINION

November 1s 2019
Wilmington, Delaware

 

 
CONNOLLY, U.S. District Judge:

I. INTRODUCTION

Plaintiff Edwin C, Andrews (“Plaintiff”), an inmate at the James T. Vaughn
Correctional Center (“JTVCC”) in Smyrna, Delaware, filed this action pursuant to 42
U.S.C. § 1983, the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq.
and the Rehabilitation Act (“Rehab Act”), 29 U.S.C. § 101. (D.I. 3) He appears pro se
and has been granted leave to proceed in forma pauperis. (D.I|. 5, D.I. 7) The Court
screened and dismissed the original complaint and gave Plaintiff leave to amend. (D.I.
11, D.|. 12) Plaintiff filed an Amended Complaint on August 6, 2019. (D.I. 15) The
Court proceeds to review and screen the Amended Complaint pursuant to 28 U.S.C. §
1915(e)(2)(b) and § 1915A(a).
ll. BACKGROUND

Plaintiff suffers from Parkinson’s disease and several other medical issues. (D.I.
15 at 3) Named Defendants include Dr. Marc Richman (“Richman”), JTVCC Warden
Dana Metzger (“Metzger”) (incorrectly named as “Metzer”’), Dr. Adrian Harewood (“Dr.
Harewood”), Connections Community Support Programs (“Connections”), and JTVCC
Health Care Manager Matt Wofford (“Wofford”). Plaintiff brings this action against
Defendants for their “policies for inmates, practices, and customs of not providing
needed specialized medical services to incarcerated individual[s] who suffer with
Parkinson’s disease.” (/d. at 91) Plaintiff alleges the policy has left him in severe pain,
unable to function, and at risk for serious complications. (/d.)

Plaintiff alleges that he was “rushed” to Jefferson Hospital on September 26,
2017, with major Parkinson’s disease issues resulting from lack of medication that was

constantly permitted to expire. (/d. at ¥ 10). On October 2, 2017, he was taken to the
1

 
emergency room at Kent General Hospital due to Parkinson’s disease issues and on
the same day transferred to Jefferson Hospital in Philadelphia. (/d.).

Plaintiff alleges that outside medical providers have constantly written orders for
him to see an eye specialist and neuro-ophthalmologist and when each defendant was
informed of the order, the specialist's prescriptions were ignored. (/d. at 911) Plaintiff
alleges Defendants continue to manifest deliberate indifference by intentionally denying
and delaying access to treatment ordered by various specialists and by failing to
address ADA violations. (/d. at ] 15) Plaintiff alleges that his bed lacks railings or pull-
up bars which enable transfers from the bed to a wheelchair causing falls during
transitions from the bed to a wheelchair. (/d. at J 16)

Plaintiff alleges that Drs. Richman and Harwood lack the expertise needed to
treat Parkinson's disease. (/d. at 12) Plaintiff alleges that Connections constantly
delays paying outside specialists and on several occasions bills have been sent to
Plaintiff. (/d. at] 13) Plaintiff alleges Defendants are aware of policies that were
hampering his receipt of needed medical treatment and that Defendants are fully aware
they were in constant violation of the ADA and Plaintiff's Eighth and Fourteenth
Amendment rights. (/d. at 7 14) He also alleges that existing practices and policies by
each defendant have contributed, and continue to contribute, to their deliberate
indifference to Plaintiffs serious medical needs. (/d. at J 19)

Plaintiff seeks declaratory and injunctive relief, compensatory and punitive
damages, and requests counsel. (/d. at prayer for relief)

lil. ©LEGAL STANDARDS
A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and § 1915A\(b) if “the action is frivolous or
2

 
malicious, fails to state a claim upon which relief may be granted, or seeks monetary
relief from a defendant who is immune from such relief.” Baill v. Famiglio, 726 F.3d 448,
452 (3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions); 28
U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental
defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison
conditions). The Court must accept all factual allegations in a complaint as true and
take them in the light most favorable to a pro se plaintiff. See Phillips v. County of
Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93
(2007). Because Plaintiff proceeds pro se, his pleading is liberally construed and his
Complaint, “however inartfully pleaded, must be held to less stringent standards than
formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94 (citations omitted).

An action is frivolous if it “lacks an arguable basis either in law or in fact.”
Neitzke v. Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and
§ 1915A(b)(1), a court may dismiss a complaint as frivolous if it is “based on an
indisputably meritless legal theory” or a “clearly baseless” or “fantastic or delusional”
factual scenario. Neitzke, 490 U.S. at 327-28: see also Wilson v. Rackmill, 878 F.2d
772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d 1080, 1091-92 (3d Cir. 1995)
(holding frivolous a suit alleging that prison officials took an inmate’s pen and refused to
give it back).

The legal standard for dismissing a complaint for failure to state a claim pursuant
to § 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when
deciding Rule 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a

 
claim under § 1915(e)(2)(B)). However, before dismissing a complaint or claims for
failure to state a claim upon which relief can be granted pursuant to the screening
provisions of 28 U.S.C. §§ 1915 and 1915A, the Court must grant a plaintiff leave to
amend his complaint unless amendment would be inequitable or futile. See Grayson v.
Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). |

A complaint may be dismissed only if, accepting the well-pleaded allegations in
tthe complaint as true and viewing them in the light most favorable to the plaintiff, a court
concludes that those allegations “could not raise a claim of entitlement to relief.” Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007). Though “detailed factual allegations”
are not required, a complaint must do more than simply provide “labels and
conclusions” or “a formulaic recitation of the elements of a cause of action.” Davis v.
Abington Mem’! Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal quotation marks
omitted). In addition, a complaint must contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its face. See Williams v. BASF
Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient
to show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574
U.S. 10 (2014). A complaint may not be dismissed for imperfect statements of the legal
theory supporting the claim asserted. See id. at 10.

A court reviewing the sufficiency of a complaint must take three steps: (1) take
note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,
because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) assume the veracity of any well-pleaded factual allegations and then determine

4

 
whether those allegations plausibly give rise to an entitlement to relief. Connelly v.
Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (internal citations and quotations
omitted). Elements are sufficiently alleged when the facts in the complaint “show” that
the plaintiff is entitled to relief. Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).
Deciding whether a claim is plausible will be a “context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” /d.
IV. DISCUSSION

When bringing a § 1983 claim, a plaintiff must allege that some person has
deprived him of a federal right, and that the person who caused the deprivation acted
under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988). It is clear from
Plaintiff's allegations that Richman, Wofford, and Metzger are named as defendants
based upon their supervisory positions. It is well established that claims based solely
on the theory of respondeat superior or supervisor liability are facially deficient. See
Ashcroft, 556 U.S. at 676-77; see also Solan v. Ranck, 326 F. App’x 97, 100-01 (3d Cir.
May 8, 2009) (“[a] defendant in a civil rights action must have personal involvement in
the alleged wrongs; liability cannot be predicated solely on the operation of respondeat
superior’). The Amended Complaint does not allege any direct or personal involvement
by the foregoing Defendants other than in their capacities as prison administrators.
Plaintiff's claims against Richman, Wofford, and Metzger rest impermissibly upon a
theory of supervisory liability.

In addition, the Amended Complaint’s allegations are conclusory, with no
allegations directed to a particular Defendant other than to refer “each of the

defendants.” The Amended Complaint refers to two occasions in 2017 when Plaintiff

 
was taken to the hospital. (See D.I. 15 at § 10) The allegations indicate that Plaintiff
received medical care, not that any individual was deliberately indifferent to Plaintiff's
medical needs. The Amended Complaint does not provide discernable time-frames
when care was allegedly delayed or denied. Also, the Amended Complaint refers to the
lack of railing or pull-up bars but does indicate who is allegedly responsible for failure to
provide either to Plaintiff. Finally, the Amended Complaint refers to “policies” that
Defendants were allegedly aware of but there is no description of the policies that
Plaintiff believes violated his constitutional rights.

The Amended Complaint invokes both the ADA and the Rehab Act. To state a
claim under Title II of the ADA, Plaintiff must allege that “(1) he is a qualified individual;
(2) with a disability; (3) who was excluded from participation in or denied the benefits of
the services, programs, or activities of a public entity, or was subjected to discrimination
by any such entity; (4) by reason of his disability.” Kokinda v. Pennsylvania Dep't of Corr.,
No. 17-3166, 2019 WL 2576391, at *4 (3d Cir. June 24, 2019) (quoting Haberle v. Troxell,
885 F.3d 170, 178 (3d Cir. 2018)). The same standards govern claims pursuant to
Section 504 of the Rehab Act. Macfarlan v. Ivy Hill SNF, LLC, 675 F.3d 266, 274 (3d Cir.
2012) (citing McDonald v. Commonwealth of Pa., Dep’t of Pub. Welfare, Polk Ctr., 62
F.3d 92, 94-95 (3d Cir. 1995)) (“Congress made clear its intention that identical standards
were to be applied to both Acts. . . . Whether suit is filed under the Rehabilitation Act or
under the Disabilities Act, the substantive standards for determining liability are the
same’),

While the Amended Complaint alleges that Plaintiff suffers from various medical

conditions, including Parkinson’s disease, it does not allege that Plaintiff has a disability

 
or that he was excluded from a DOC program or service because of a disability. The ADA
and Rehab Act claims are deficiently pled and will be dismissed as frivolous and for failure
to state claims upon which relief may be granted. |

As pled, the Amended Complaint does not state claims upon which relief may be
granted. Therefore, the Amended Complaint will be dismissed as frivolous and for
failure to state claims upon which relief may be granted pursuant 28 U.S.C. §§
1915(e)(2)(B)(ii) and 1915A(b)(1). However, because it is possible that Plaintiff may be
able to plead cognizable claims, he will be given a final opportunity to cure his pleading
defects.
V. CONCLUSION

For the above reasons, the Court will dismiss the Amended Complaint as
frivolous and for failure to state a claim upon which relief may be granted pursuant 28
U.S.C. §§ 1915(e)(2)(B)(i) and (ii) and 1915A(b)(1). Plaintiff will be given one final
opportunity to amend to cure his pleading defects.

An appropriate order will be entered.

 
